Citation Nr: 0010616	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) December 1995 rating decision which 
denied a rating in excess of 10 percent for the service-
connected PTSD.

In April 1999 correspondence to the RO, the veteran first 
raised a claim of entitlement to total disability rating 
based on individual unemployability due to service-connected 
disability.  As such claim has not yet been adjudicated by 
the RO, it remains pending and is referred to the RO for 
initial adjudication.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996). 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, anxiety, insomnia, nightmares, flashbacks, 
difficulty getting along with people, and social withdrawal; 
his ability to establish effective or favorable relationships 
with people is considerably impaired.

2.  His PTSD symptoms are not productive of occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as obsessional rituals interfering with routine 
activities, illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; the 
disability has not rendered him unable to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 50 percent rating, and no 
more, for PTSD have been met under regulations in effect 
prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 50 percent for 
PTSD under regulations in effect on and after November 7, 
1996 have not been met.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of increased rating for the service-
connected PTSD is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting therefrom has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.    

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in July 1994, and a 10 percent evaluation was assigned.  That 
decision was based on the veteran's service records showing 
combat service in Vietnam, and post service clinical evidence 
(including June 1994 VA psychiatric examination report) 
diagnosing PTSD and linking its onset to active service.

VA medical records from September 1994 to August 1995 reveal 
treatment of symptoms and illnesses unrelated to the 
veteran's service-connected PTSD.

An April 1996 letter from a VA physician indicates that the 
veteran was treated at a VA clinic and, because of his 
medical condition, he should work no more than 4 hours per 
day.

VA medical records from January to May 1996 document 
treatment of the veteran's PTSD as manifested by symptoms 
including anxiety, depression, and insomnia.  In March 1996, 
it was noted that he had a history of 3 failed marriages and 
had many different jobs since separation from service.  

On VA fee-basis psychiatric examination in July 1998, the 
veteran indicated that he experienced difficulty sleeping, 
nightmares, decreased energy, visual and auditory 
hallucinations, memory impairment, anxiety and depression, 
suicidal ideation (with history of a "few" suicide 
attempts), panic attacks, flashbacks, social isolation, 
anhedonia, irritability, increased startle response, 
paranoia, and outbursts of anger.  Reportedly, he was unable 
to work because he had difficulty getting along with people; 
he noted that he had a history of 3 marriages and was unable 
to make relationships work; he had 4 children, two of whom 
lived with him "most of the time;" he avoided any 
interaction with people and noted that "[did] not want any 
friends or relationships."  On examination, his though-
processes appeared logical, coherent, and goal-oriented, but 
at times they were vague and rambling; there was no evidence 
of abnormal, ritualistic, or obsessive behavior; his affect 
was moderately subdued and mildly anxious, and overall 
attention and concentration were fair to poor.  Chronic PTSD 
was diagnosed and Global Assessment of Functioning (GAF) 
score of 45 to 50 was assigned.  The examiner noted that the 
veteran had poor "relatedness" which affected his ability 
to work; at the time of the examination, he was unemployed.  

In June 1999, a VA social worker indicated that the veteran 
participated in weekly PTSD therapy since May 1999 and 
appeared motivated and eager for treatment.

VA social services notes in June 1999 (received in response 
to July 1999 RO request for all records since May 1999) 
reveal, in pertinent part, that the veteran was employed but, 
"due to family issues," he did not reside at home.

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the criteria for 
rating mental disorders has changed.  The veteran's service-
connected PTSD is currently rated 10 percent under the 
criteria in effect prior to November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, even where the intervening regulatory 
change results in a regulation that is more favorable to the 
veteran, the effective date for an award of increased rating 
under newly amended regulation may not be earlier than the 
effective date of the Act or administrative issue (in this 
case November 7, 1996).  38 U.S.C.A. § 5110(g).

The RO has reviewed this claim under both old and new rating 
criteria applicable to mental disabilities.  Some of the 
criteria under the old regulations may be more liberal than 
that under the new criteria; accordingly, the Board will also 
consider this case under both rating criteria.  .

Under regulations in effect prior to November 7, 1996, a 10 
percent rating was warranted under Code 9411, where the 
severity of impairment was less than under the criteria for a 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  If the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, or the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment, a 70 percent 
rating was warranted.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The VA General Counsel concluded subsequently that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. Op. No. 9-93 (Nov. 9, 1993).

Under regulations in effect on and after November 7, 1996, a 
70 percent rating is warranted if there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

On close review of the file, the Board finds that the 
evidence supports a 50 percent rating of the veteran's 
service-connected PTSD, and no more, under the criteria in 
effect prior to November 7, 1996, as the evidence reflects 
that there is considerable impairment in the ability to 
establish effective or favorable relationships with people.  
38 C.F.R. § 4.132, Code 9411.  The evidence, as discussed 
above, reveals that the veteran manifests PTSD symptoms such 
as anxiety, depression, anhedonia, nightmares, flashbacks, 
and social isolation; he has a history of 3 failed marriages; 
he appears to have 4 children and, although it was noted in 
June 1999, that he did not live at home due to family 
problems, such problems appear to exist only intermittently 
(e.g., VA fee-basis psychiatric examination in July 1998 
revealed that two of his children lived with him "most of 
the time").  Moreover, although he indicated on examination 
in July 1998 that he avoided any interaction with people, he 
stated that he "[did] not want any friends or 
relationships."  This indicates that PTSD symptoms clearly 
interfere with his ability to interact with people but he 
currently has no friends or intimate relationships because 
that is his choice.  Overall, the Board believes that the 
severity of the service-connected psychiatric disability is 
consistent with evidence of considerable impairment in the 
ability to establish effective or favorable relationships 
with people, as he appears to have at least intermittent 
problems getting along even with his children; this is also 
supported by the entirety of the evidence suggesting that he 
held many different jobs in the past because he had 
difficulty dealing with people.  

The evidence of record does not support an evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
under the "old" or "new" Diagnostic Code 9411.  Using 
first the "old" criteria, although his PTSD symptoms appear 
to be productive of considerable impairment, as discussed in 
detail above, they are not shown to produce severe 
impairment; although a VA social worker indicated in June 
1999, that the veteran commenced regular PTSD treatment in 
May 1999, only social work notes dated in June 1999 were 
received in response to the July 1999 RO request for all VA 
medical records; the submitted records indicate that he was 
employed, but not currently living at home due to family 
problems (as indicated above); they do not suggest that he 
was severely impaired by PTSD; the VA social worker in June 
1999 noted that the veteran appeared motivated and eager for 
treatment, likewise not suggesting that he was severely 
impaired by PTSD.

The Board observes that the multitude and severity of PTSD 
symptoms perceived and reported by the veteran on VA fee-
basis psychiatric examination in July 1998 suggests that the 
disability has rendered him virtually unable to function in 
any setting (e.g. frequent nightmares, flashbacks, panic 
attacks, inability to get along with people, memory and 
concentration impairment, etc.); however, the overall 
disability picture, as documented in the entire claims file, 
suggests that PTSD impairment is no more than 
"considerable" (e.g., GAF score of 45-50 was assigned in 
July 1998; he is employed, at least periodically; as noted by 
a VA physician in April 1996, all of his disabilities, 
nonservice-connected and from PTSD, allow him to pursue part-
time employment; he is able to live and co-exist with others, 
including his children, but chooses not to have friends or 
relationships; he does not receive frequent or extensive 
inpatient or outpatient treatment other than participating in 
therapy).  Overall, there is no indication that his ability 
to obtain or retain employment is severely impaired due to 
psychoneurotic symptoms.

Using the new criteria, the Board finds that an evaluation in 
excess of 50 percent for the veteran's PTSD is not warranted, 
as he does not exhibit symptoms required for the next greater 
evaluation, as identified above.  38 C.F.R. § 4.130.  In 
particular, his occupational and social impairment is not 
shown to be associated with impairment in most areas such as 
judgment, thinking or mood due to symptoms such as 
obsessional rituals which interfere with routine activities, 
or inability to establish and maintain effective 
relationships.  Although the multitude and severity of the 
PTSD symptoms reported on VA fee-basis psychiatric 
examination in July 1998 suggest that the criteria for at 
least 70 percent have been met under the "new" Code 9411, 
such severe impairment is not supported by the entirety of 
the evidence of record.  38 C.F.R. § 4.126 (1999) provides 
that when rating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When rating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 

As discussed above, the entirety of the evidence indicates 
that he is able to and does work at least part-time 
(suggesting that he is able to interact with others in an 
employment setting, i.e., he is able to at least establish 
relationships); he is not shown to be unable to establish and 
maintain effective relationships (e.g., at least 
intermittently, two of his children live with him, he does 
not have friends or intimate relationships by choice); he is 
not shown to receive frequent or extensive psychiatric 
treatment (other than participating in therapy); as indicated 
by a VA social worker in June 1999, he is motivated and eager 
for treatment.  Finally, on psychiatric examination in July 
1998, his thought-processes appeared logical, coherent, and 
goal oriented, there was no evidence of abnormal, 
ritualistic, or obsessive behavior, he was mildly anxious and 
moderately subdued.  Although his attention and concentration 
were fair to poor, and though-processes were at times vague 
and rambling (on examination in July 1998), the severity of 
his objectively demonstrated impairment (viewed in 
conjunction with the entirety of the evidence of record), 
clearly shows that the rating criteria for a 70 percent 
rating under the "new" Code 9411 are not met.


ORDER

A rating of 50 percent (and no more) for the service-
connected PTSD is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


